Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 1 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.flsb.uscourts.gov

In re: Case No.: 19-13770-MAM
EAGLE ARTS ACADEMY, INC.

Debtor.

 

TRUSTEE’S NOTICE OF INTENT TO SERVE SUBPOENA

TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 45(a)(4), Michael R.
Bakst, Trustée in Bankruptcy for Eagle Arts Academy, Inc. (“Trustee”), by and through
undersigned counsel, provides notice upon all interested parties in this Chapter 7 bankruptcy
proceeding by Fed. R. Bankr. P. 9016, that the Trustee will serve a Subpoena in this Bankruptcy
Case (for use in this case or in any Adversary Proceeding) directed to the following non-party:
:Annette M. Iraola
Registered Agent/Mgr.
Wellington School Property LLC

6457 Sunset Drive
Miami, F] 33143

who shall designate the person or persons on behalf of Wellington School Property LLC
with the most knowledge as to the existence of personal property located at 1000
Wellington Trace, Wellington, F1 33414
The subpoena is expected to be served during the week of July 8, 2019. A true and
correct copy of the subpoena is attached hereto and reflects the materials sought.
I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida, and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

40478965.1
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 2 of 10

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
all parties listed below in the manner indicated on the Ve day of , 2019.

GREENSPOON MARDER LLP

 

MICHAEL R. BAKST, ESQ.

Florida Bar No. 866377

Attorney for Trustee

CityPlace Tower

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401

(561) 838-4523
michael.bakst@gmlaw.comz29511-0514 emb

Electronic Mail Notice List

e Michael R Bakst  efilemrb@gmlaw.com,
ecf.alert+Bakst@titlexi.com;efileul084@gmlaw.com;efileul 086@gmlaw.com;efileu3 86
@gmlaw.com

e Michael R. Bakst  efileul094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileul 092@gmlaw.com;efileu2170@gmlaw.com;efileu386
@gmlaw.com

e Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,
efileul092@gmlaw.com;efileul089@gmlaw.com;melissa.bird@gmlaw.com;efileul 435
@gmlaw.com;efileul094@gmlaw.com;efileul 093 @gmlaw.com;gregory.stolzberg@gml
aw.com;efileu2299@gmlaw.com

¢ Charles] Cohen ccohen@furrcohen.com,
rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;|titus@furrcohen.com;wschnapp
@furrcohen.com

e AdamD Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1893420@filings.docketbird.
com;farberar77622@notify.bestcase.com

e NedRNashban NNashban@baritzcolman.com, service@baritzcolman.com

e Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

¢ David Neal Stern dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

40478965.1
Case 19-13770-MAM Doc 62

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

Annette M. Iraola

Registered Agent/Mer.
Wellington School Property LLC
6457 Sunset Drive

Miami, Fl 33143

By process server

40478965.1

Filed 06/26/19 Page 3 of 10
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 4 of 10

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www. flsb.uscourts.gov

In re: Case No.: 19-13770-MAM
EAGLE ARTS ACADEMY, INC.

Debtor.

 

SUBPOENA FOR RULE 2004 EXAMINATION AND PRODUCTION OF DOCUMENTS

To: Annette M. Iraola

Registered Agent/Megr.

Wellington School Property LLC

6457 Sunset Drive

Miami, Fl 33143
[X] Testimony: YOU, who shall designate the person or persons on behalf of Wellington School Property LLC with the
most knowledge as to the existence of personal property located at 1000 Wellington Trace, Wellington, F1 33414 AND
ARE COMMANDED to appear at the time, date, and place set forth below to testify at an examination under Rule 2004, Federal

 

 

Rules of Bankruptcy Procedure and Local Rule 2004-1]

PLACE DATE AND TIME
Greenspoon Marder LLP July 16, 2019 at 2:00 p.m.
525 Okeechobee Blvd., Suite 900

West Palm Beach, FL 33401

 

 

The examination will be recorded by this method: _Transcript by Court Reporter

[X] | Production: You, or your representatives, must also bring with you to the examination the following documents,

electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
ALL DOCUMENTS ON THE ATTACHED EXHIBIT “A”

 

The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are

attached — Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
subpoena; and Rule #5(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.
Date:

  
  

CLERK OF COURT

OR

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

 

The name, address, email address, and telephone number of the attorney representing Michael R. Bakst, Trustee in Bankruptcy
for Eagle Arts Academy, Inc. who issues or requests this subpoena, is:

i Z i : h_ FL 33401
Phone: 561-838-4523; Email: michael.bakst@gmlaw.com

Notice to the person who issues or requests this subpoena

Page 1 of 8
LF-84 (rev. 12/01/15)

40473429v1

 
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 5 of 10

If this subpoena commands the production of documents, electronically stored information, or tangible things, or the inspection
of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on the person to
whom it is directed. Fed. R. Civ. P, 45(a)(4).

29511-0514 emb

Page 2 of 8
LF-84 (rev. 12/01/15)

40473429v1
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 6 of 10

EXHIBIT “A”

NOTE: IN ADDITION TO ANY PERIODS OF TIME

REFERENCED IN EACH REQUEST BELOW, THE

DEPONENT IS TO PROVIDE DOCUMENTATION
FOR THE CURRENT YEAR AS WELL.

1. Your complete file, including all emails, texts, contracts, inventories and photographs
evidencing and relating to the purchase of the Real Property located at 1000 Wellington Trace,
Wellington, Fl 33414, including anything demonstrating items of personal property within the
subject location on the date of your purchase of same, through to the current date. The Trustee is
not seeking any attorney client privileged communications from you.

Page 7 of 8

LF-84 (rev. 12/01/15)

40473429v1
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 7 of 10

Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
(made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides. is employed,
or regularly transacts business in person: and

(B) inspection of premises, at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or
attorney responsible for issuing and serving a subpoena must take
reasonable steps to avoid imposing undue burden or expense on a person
subject to the subpoena. The court for the district where compliance is
required must enforce this duty and impose an appropriate sanction —
which may include lost earnings and reasonable attorney's fees — on a
party or altorney who fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing or
sampling any or all of the materials or to inspecting the premises — or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party's officer from
significant expense resulting from compliance,

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert's opinion or information that does
not describe specific occurrences in dispute and results from the expert's
study that was not requested by a party.

(©) Specifving Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot
be otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably
compensated.

(c) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce
documents must produce them as they are kept in the ordinary course of
business or must organize and label them to correspond to the categories in
the demand.

(B) Form for Producing Electronically Stored Information Not
Specified. If a subpoena does not specify a form for producing
electronically stored information, the person responding must produce it in
a form or forms in which it is ordinarily maintained or in a reasonably
usable form or forms.

(©) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld, A person withholding subpoenaed
information under a claim that it is privileged or subject to protection as
trial-preparation material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications,
or tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as trial-
preparation material, the person making the claim may notify any party that
received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified: and may
promptly present the information under seal to the court for the district
where compliance is required for a determination of the claim. The person
who produced the information must preserve the information until the claim
is resolved.

(g) Contempt. The court for the district where compliance is required — and
also, after a motion is transferred, the issuing court —- may hold in contempt
a person who, having been served, fails without adequate excuse to obey
the subpoena or an order related to it

 

For Access to Subpoena Materials
Fed. R. Civ. P. 45(a) Committee Note (2013)

Page 3 of 8

 

 

 

LF-84 (rev. 12/01/15)

40473429v1
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 8 of 10

y

%
« Parties desiring access to information produced in response to this subpoena will need to follow up with the party serving the subpoena to obtain such access.
* The party serving the subpoena should make reasonable provisions for prompt access.

* The court for the district where compliance with the subpoena is required has authority to order notice of receipt of produced materials or access to them.

Page 4 of 8
LF-84 (rev. 12/01/15)

40473429v1
Case 19-13770-MAM Doc 62 Filed 06/26/19 Page 9 of 10

DEFINITIONS AND INSTRUCTIONS

Unless the context of a specific request requires otherwise, the following definitions and
instructions shall apply to these requests:

A. The word "document" or "documents" shall mean the original of information recorded in a
tangible form including, but not limited to, information printed, typewritten, handwritten, photographed,
filmed, recorded by electronic means upon a tape or disk or any other means of recording and shall
include (but not be limited to): letters; memoranda; handwritten notes; agreements; deeds; contracts;
books; pamphlets; brochures; newspapers; magazines, periodicals, catalogs, price lists, checks, cancelled
checks, invoices, sales receipts, charge receipts, personal receipts, bank records, tapes, computer
printouts, data cards, programs or other input or output of data processing systems, photographs
(positive prints or negative), transcripts or interviews or testimony before any person, officer or body
whether sworn or unsworn, written statements or notes of interview or testimony, diaries, calendars,
logs, expense records or other financial data, charts, graphs, maps, drawings or other representational
depiction, telephone records, telegrams, magnetic tape, drum or disk records, motion picture film,
microfilm or microfiches. The term "document" or "documents" shall also mean every copy or a
document where such copy is not an identical duplicate of the original. A document is considered to be
in the deponent’s possession, custody or control if deponent or its agents, attorneys or other
representatives, have a right or privilege to examine it upon request or demand.

B. "Communication" means all written or oral communications however informal, including
without limitation to the foregoing, correspondence, memoranda, notes, telegraphs, telephone
conversations, negotiations, meetings or other oral communications, emails, text messages, instant
messages on social media of any kind, which are in any manner evidenced by, or referred to in a
document, whether prepared in anticipation of, during, or subsequent to such communications, which
are in any manner evidenced by, or referred to in a document, whether prepared in anticipation of,
during, or subsequent to such communications.

Cc. "Refer, relate or pertain" means any document which is responsive in any way to the
subject matter of any request, including without limitation to the foregoing, all documents which

contain, record, reflect, summarize, evaluate, comment upon, transmit, or discuss the subject matter of

Page 5 of 8
LF-84 (rev. 12/01/15)

40473429v1
Case 19-13770-MAM Doc62_ Filed 06/26/19 Page 10 of 10

any request, as well as drafts, work papers, or other prepared materials, exhibits shown or circulated at
any meeting, and the text or notes of any oral or written presentation or conversation.

D. The word "debtor" shall include any or all debtors set forth in the caption of this
| pleading.

E, The word “you” shall include any and all individuals or representative of any entity
noticed for examination under oath by this pleading.

F, It is requested that to the extent possible, all documents produced in response to each
specific request be arranged in separate categories identified by the paragraph number of the request to
which such documents are responsive.

G. If any document is withheld under claim of privilege, the privilege invoked shall be
stated and each such document shall be identified by date, author, addressee, copyee, subject matter
(without disclosing its contents) sufficient to allow its description to the Court for ruling there on,
present location, custodian and each person who has seen it.

H. If any documents requested have been destroyed, the deponent shall produce all

documents which relate to the date or proposed date of and/or the reasons for such destruction.

I, The singular includes the plural and the plural includes the singular.

J. The masculine includes the feminine.

K. Where the word "any" is used in a request, it includes all documents so described.

L. Each document requested herein is requested to be produced in its entirety and without

deletions or exclusions, regardless of whether or not debtor considers the entire document to be relevant
to this case or responsive to these requests.

M. These requests are deemed to be continuing in nature, calling for further responses at
such time as additional documents become known or reasonably available.

\

Page 6 of 8
LF-84 (rev. 12/01/15)

40473429v1
